Citation Nr: 1034079	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and a 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1951 to December 
1953.

This matter arises before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

While the Veteran's claim was on appeal, the United States Court 
of Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the claim.  

In April 2008, the Veteran and his wife testified at a Travel 
Board hearing in front of the undersigned Veterans Law Judge.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
posttraumatic stress  disorder is related to his period of active 
service.  

CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159  (2009); 75 Fed. Reg. 39843 (July 13, 2010) 
(to be codified at 38 C.F.R.§ 3.304 (f)(3) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the claim 
at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Effective July 13, 2010, VA amended provisions of 38 C.F.R. § 
3.304(f), pertaining to direct service connection for PTSD.  75 
Fed. Reg. 39843 (July 13, 2010).  Under the new regulation, a 
Veteran's lay testimony alone, indicating that his claimed in-
service stressor is related to his fear of hostile military or 
terrorist activity, may establish the occurrence of the claimed 
in-service stressor if it is consistent with the places, types, 
and circumstances of his service.  75 Fed. Reg. 39843 (July 13, 
2010) (codified at 38 C.F.R. § 3.304(f)(3) (2010)).  
   
Analysis

The Veteran has alleged in numerous statements and has told 
several of his treating physicians that he thinks his PTSD stems, 
at least in part, from being shot at while working on poles as a 
radio operator, fearing death while in the line of fire, and 
taking sniper fire while in service.  In other words, the 
Veteran claims that one of his stressors relates to "fear of 
hostile military or terrorist activity."  Therefore, in light of 
the new regulations pertaining to PTSD stressors, the Board 
concedes that the Veteran received incoming sniper fire or was 
otherwise shot at while working as a radio operator on poles in 
Korea. 

Having conceded the Veteran's stressor as relating to fear of 
hostile military activity, the Board observes that the Veteran is 
currently carrying a PTSD diagnosis since at least March 2004.  
Several treatment records also indicate that the Veteran 
described his in-service stressor as taking sniper fire, being 
shot at while on a poke, and fearing death.  Furthermore, several 
of his treating psychiatrists have implicitly linked his PTSD to 
this stressor.  For example, in July 2007, his psychiatrist noted 
that the Veteran was a combat veteran in Korea as a lineman in 
direct enemy fire and has survivor guilt, intrusive thoughts, 
nightmares, feelings of detachment, and depression.  A social 
worker in March 2004 reported that the Veteran was a radio 
operator/pole climber in the Marines and took sniper fire.  He 
did not indicate any other stressor events.  A third treatment 
record describing the Veteran's PTSD stressors in May 2004 only 
referred to being shot at while on a pole in Korea.  Finally, a 
February 2005 mental health assessment also discussed only the 
Veteran's experience being shot at while on a pole.  In totality, 
the Board reads these treatment records as positive nexus 
opinions relating the Veteran's currently diagnosed PTSD to his 
fear of hostile military action.
  
Since the record does not contain a competent opinion denying 
such a link, the Board affords the aforementioned treatment 
records great probative value.  In light of this finding and for 
the foregoing reasons, the Board finds the preponderance of the 
evidence does not weigh against the Veteran's claim and, in fact, 
weighs in favor of the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.   Therefore, 
service connection is warranted, and the Veteran's appeal is 
granted.    
   

ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


